DETAILED ACTION
Claims 1-20 are pending in the application. 


Response to Arguments
2.  	Applicant’s arguments, see page 6, filed 08/27/2021, with respect to pending claims have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn. 


Allowable Subject Matter
3.  	Claims 1-20 are allowed.
4.  	The following is an examiner’s statement of reasons for allowance: 
  	“A method, comprising: 
  	in response to detecting a person, selecting, by a wireless network device comprising a processor, a camera from cameras; 
  	in response to the selecting the camera, receiving, by the wireless network device, video data from the camera representative of a stance of the person; 
  	based on the video data, estimating, by the wireless network device, the stance of the person, resulting in an estimated stance; and
  	in response to the selecting of the camera, utilizing, by the wireless network device, a convolutional neural network to perform the estimating of the estimated stance.”

   	The closest prior art of record relied upon is Pham (US 2017/0178345 A1) which discloses an surveillance network comprising multiple cameras with the ability to track objects of interest and to continuously track the object of interest within the camera’s field of view. Holz (US 2015/0199025 A1) further discloses a system for image capturing, activating/deactivating a camera based on image quality. However, the prior art, taken alone or in combination with another, fails to teach based on the video data, estimating, by the wireless network device, the stance of the person, resulting in an estimated stance and in response to the selecting of the camera, utilizing, by the wireless network device, a convolutional neural network to perform the estimating of the estimated stance. 
    	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845.  The examiner can normally be reached on M - F 0930-1800 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697